The defendant validly waived his right to appeal (see People v Ramos, 7 NY3d 737 [2006]). Accordingly, the defendant waived his right to seek appellate review of the suppression ruling, claims of ineffective assistance of counsel that did not affect the voluntariness of the plea (see People v Soria, 99 AD3d 1027, 1028 [2012]), and the alleged excessiveness of the sentence (see *635People v Bissoon, 100 AD3d 917 [2012]). The record reveals that the defendant received an advantageous plea, and nothing in the record casts doubt on the apparent effectiveness of counsel (see People Ropiza, 100 AD3d 935 [2012]). Balkin, J.P., Chambers, Roman and Hinds-Radix, JJ., concur.